ATTORNEY GRIEVANCE COMMISSION * IN THE COURT OF APPEALS
OF MARYLAND                  • OF MARYLAND

           Petitioner                            • Misc. Docket AG
                                                 • No. 25
v.                                               t September Term, 2016

GEORGE ZACHARIAS PETROS                          • Circuit Court for
                                                 • Prince George's County
           Respondent                              Case No. CAE16-30103

                                         ORDER

           This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission and the Respondent, George Zacharias Petros, to indefinitely suspend the

Respondent from the practice of law with the right to reapply in six months, subject to the

condition set forth in the Petition, for violations of former Maryland Lawyers' Rules of

Professional Conduct, Rules 1.1, 1.3, 1.4, 1.5, 1.15(a)(c) and (d), 8.4(a) and 8.4(d), as well as

Maryland Rule 16-606.1 and Maryland Code Business Occupations and Professions Article §

10-306. The Court having considered the Joint Petition, it is this 20th day of January, 2017;

           ORDERED, that Respondent, George Zacharias Petros, be and he is hereby indefinitely

suspended from the practice of law in the State of Maryland with the right to reapply no sooner

than six months from the effective date of the suspension; and it is further,

           ORDERED, that this Order shall be effective thirty days from the date of entry; and it is

further,

           ORDERED, that the Clerk of this Court shall remove the name of George Zacharias

Petros from the register of attorneys in the Court and certify that fact to the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance

with Maryland Rule 19-736(d).

                                                        /s/ Clayton Greene Jr.
                                                        Senior Judge